Detailed Action1
Election/Restriction
Applicant timely traversed the restriction (election) requirement in the reply filed on February 12, 2021.  Applicant’s arguments are persuasive and the Restriction requirement is hereby withdrawn.  All claims have been examined.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 10 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 recites a dynamic chatter-lobe plot is determined for a plurality of segments of the blank part.  Claim 1 previously introduced a dynamic chatter lobe plot.  It is therefore unclear if claim 5 is reciting that the (singular) existing chatter lobe plot has data from a plurality of segments or if a plurality of dynamic plots are created.  Claim 10 contains the same issues. For purposes of examination, either interpretation may be used.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mane et al., “Stability-based Spindle Speed Control During Flexible Workpiece High-Speed Milling,” ScienceDirect International Journal of Machine Tools and Manufacture Vol. 48, Issue 2 February 2008, pg. 184-194 (submitted in the Aug. 12, 2020 IDS) hereafter referred to as “Mane.”
Claim 1 recites a machining method.  Mane relates to a method of modelling and improving milling of thin-walled components.  See Mane pg, 3.3  Claim 1 referrs to developing various chatter-lobe plot[s].  Mane refers to creating “stability lobe diagrams (SLDs).”  See Mane pg. 2.  As best understood, an SLD is a chatter-lobe plot.  
Claim 1 first recites determining, by a controller, a chatter-lobe plot of a cutting tool assembly.  Mane teaches creating a specific SLD by scanning the workpiece and tool during a machining process.  See Mane pg. 3 and pg. 4, section 2.1.  Mane also models an entire machining process in section 2.2 and creates frequency response plots for the path.  See Mane pg. 7, section 2.2.  This meets the limitations of developing…a preliminary tool path; performing…virtual machining of a virtual model of a blank part using the preliminary tool path to produce a virtually machined blank part.  
Section 3 then teaches creating a dynamics-based SLD using the data from both of these steps.  This meets the step of determining…a dynamic chatter-lobe plot using the chatter-lobe plot of the cutting tool assembly and the [data] of the virtually machined blank part.  
Mane does not explicitly teach that the same controller is used to create the SLD of the cutting tool and the modeling of the tooling path.  But it would have been obvious as a matter of common sense to use a common computer system to analyze the data to facilitate the combination into the dynamic SLD.  Mane also does not explicitly teach determining…a chatter-lobe plot of the virtually machined blank part because this step of the method merely outputs a Frequency Response plot, rather than an SLD.  But both the cutting tool data and the final dynamic output are outputted as SLDs.  The data from the finite element modeling, used to create a frequency response plot of the machining path, could be instead used to create an SLD.  Such a modification would have been predictable given that the data from this step is used to merge in with another SLD and used to create a final SLD suggesting the data is transferable to such a format.
Mane then teaches determining…a chatter-free rotational speed profile of the cutting tool from the dynamic chatter-lobe plot.  See Mane pgs. 13-14 and section 4.  Again it would have been obvious as a matter of common sense to use the same controller to perform this step to facilitate application of the process to actual machining.  Finally, the purpose of the method of Mane is to then machine a workpiece using the determined chatter-free rotational speed profile of the cutting tool to machine the blank part as discussed in section 4.
Claim 2 recites the chatter-lobe plot of the cutter assembly is determined by the controller using data generated through a tap test method.  Mane teaches that the when modeling the vibration characteristics of the workpiece finite element modeling is used, but that classic hammer test data was then used to adjust the model’s frequency dampening ratio.  See Mane pg. 8.  A hammer test is presumed to be a tap test method.  Mane does not explicitly teach also performing such merging of hammer and modeling data for the cutting tool.  But the same logical benefits would flow.  Thus, it would have been obvious to use hammer test data to properly model the damping behavior of the cutting tool as well.
Claim 3 recites the chatter-lobe plot of the cutter assembly is determined by the controller through modal analysis of the cutting tool assembly.  As with claim 2, Mane teaches using modal analysis for the tool path.  See Mane pg. 7, section 2.2.  The same process could be used for the cutting tool as well because it is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  
Claim 4 recites the blank part is an airfoil.  Mane never explicitly teaches that the thin-walled workpiece is an airfoil.  But Mane does teach that this technique is for use in the aeronautical field.  See Mane pg. 2 (top).  One of ordinary skill would be able to infer that one such thin-walled component being machined would be an airfoil.  Claim 5 recites a dynamic chatter-lobe plot is determined for a plurality of segments of the blank part.  Figure 11 of Mane shows that multiple tool locations are plotted in the dynamic SLD.   Each of these locations constitutes a different segment of the part.
Claim 6 recites the same elements as claim 1 and merely adds the cutting tool.  A cutting tool exists in Mane.  Just as it was obvious to unify all of the steps of claim 1 into a single controller to facilitate the combination into the dynamic SLD, so to it would have been further obvious as a matter of common sense to place this controller into a device with the cutting tool to create a single usable machining system that could perform actual cutting operations.  Claims 7-10 recite the same features as claims 2-5 and are rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726




    
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”
        3 The copy of Mane supplied by Applicant does not contain page numbering to the original journal.  As such, citations are made based on the 18 page printout submitted with the Aug. 12, 2020 IDS.